Case 1:21-cv-01590-LDH-PK Document 1-1 Filed 03/25/21 Page 1 of 10 PagelD #: 4

Exhibit

 

 

 

 
3 Page 2 of 101aNsgre lho#: 5y3926/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/18/2021

 

 

SUPREME COURT OF THE STATE OF NEW YORK.

 

COUNTY OF KINGS
Xx Index No.:
BRONIQUE BRAITHWAITE-LEWIS, Date Filed:
Plaintiffs), SUMMONS
- against -
BJ’S WHOLESALE CLUB, INC.,
Defendant(s).
x

 

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer on the plaintiff's attorney within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to appear
or answer, judgment will be taken against you by default for the relief demanded in the complaint.

Plaintiff designates Nassau County as the place of trial. The basis of the venue is plaintiffs
residence at 1049 Montgomery Street - Apt 3J, Brooklyn, New York 11213.

Dated: Westbury, New York
February 18, 2021

LEVIN & CHETKOF, LLP

py eward A. Chetiof

Howard A. Chetkof ~
Attorney for Plaintiffs
265 Post Avenue — Suite 290
Westbury, New York 11590
(516) 338-2888
File No.: 37163

 

Defendants’ Addresses:

BJ’s Wholesale Club, Inc.- CT Corporation System 28 Liberty Street, NY, NY 10005. (Registered
Agent)

1 of 5
7 Page 3 of 10 Fiageltot# 803926/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/18/2021

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK.

 

 

COUNTY OF KINGS
xX Index No.:
BRONIQUE BRAITHWAITE-LEWIS, Date Filed:
Plaintiff(s), VERIFIED COMPLAINT
- against -
BJ’S WHOLESALE CLUB, INC.,

Defendant(s).

 

Plaintiff, by her attorneys, LEVIN & CHETKOF, LLP, as and for her complaint against
the defendant, respectfully allege as follows:

1. Atall times herein mentioned, plaintiff was a resident of the County of Kings,
State of New York,

2. At all times herein mentioned, defendant BJ’S WHOLESALE CLUB, INC.
was and still is a foreign business corporation duly organized and existing under the laws of the
State of New York.

3. Upon information and belief, at all times herein mentioned, defendant BJ’S
WHOLESALE CLUB, INC., owned the premises known as 339 Gateway Drive, Brooklyn, New
York 11239.

4, Upon information and belief, at all times herein mentioned, defendant BJ’S
WHOLESALE CLUB, INC., was a tenant at the premises known as 339 Gateway Drive, Brooklyn,
New York 11239.

5. Upon information and belief, at all times herein mentioned, defendant BJ’S
WHOLESALE CLUB, INC., through its agents, servants and/or employees, operated the aforesaid
premises and appurtenances thereat.

6. Upon information and belief, at all times herein mentioned, defendant BJ’S
WHOLESALE CLUB, INC., through its agents, servants and/or employees, managed the aforesaid
premises and appurtenances thereat.

7. Upon information and belief, at all times herein mentioned, defendant BJ’S

2 0f 5
q Page 4 of Otte thd #:563926/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/18/2021

 

 

 

WHOLESALE CLUB, INC., through its agents, servants and/or employees, maintained the
aforesaid premises and appurtenances thereat.

8. Upon information and belief, at all times herein mentioned, defendant BJ’S
WHOLESALE CLUB, INC., through its agents, servants and/or employees, controlled the aforesaid
premises and appurtenances thereat.

9. On the 2" day of March 2020, while plaintiff was lawfully on the
aforementioned premises, in the aisle with the Pine Sol cleaner, she was caused to slip and fall
sustaining severe, grievous and serious personal injuries hereinafter alleged.

10. The aforesaid incident and resulting injuries were occasioned solely by reason
of the negligence and carelessness of defendant, its agents, servants and/or employees in the
ownership, operation, management, maintenance and control of the aforesaid premises and the
appurtenances thereat, and without any negligence on the part of plaintiff contributing thereto.

11. Asa result of the foregoing, plaintiff sustained serious injuries to her limbs
and body becoming sick, sore, lame and disabled; her injuries, upon information and belief, are of
a permanent and lasting nature; she was caused to become incapacitated and incurred medical
expenses for her care and attendance; upon information and belief, she will in the future incur
further expenses and disability of a similar character.

12, That, as a result of the foregoing, plaintiff has sustained damages in
accordance with the above allegations and prays for relief commensurate therewith; Plaintiff's

damages exceed the jurisdictional limits of all lower courts, which would have jurisdiction.

WHEREFORE plaintiff demands judgment against the defendant in accordance with the
above allegations and prays for relief commensurate therewith; Plaintiff's damages exceeds the
jurisdictional limits of all lower courts, in an amount to be determined by a jury, together with the

costs and disbursements of this action.

Dated: Westbury, New York
February 18, 2021

3 of 5
Page 5 of 10 Fragelkb# 3926/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/18/2021

  

 

 

Yours, etc.,

LEVIN & CHETKOF, LLP.

By.

 

Neoward A. Chetiey,

Howard A. Chetkof
Attomey for Plaintiff(s)
265 Post Avenue - Suite 290
Westbury, New York 11590
(516) 338-2888
File No.: 37163

4 of 5
 

(FILED? a KINGS: COUMDY DALERK Doe kA0b IF leo s Page 6 of 10 fkage|Not: 903926/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/18/2021

 

ATTORNEY’S VERIFICATION

STATE OF NEW YORK +)
COUNTY OF NASSAU “

HOWARD A. CHETKOF, an attorney at law duly admitted to practice in the
Courts of the State of New York, affirms under the penalties of perjury as follows:

I am the attorney for the plaintiff in the within action. I have read the foregoing
COMPLAINT and know the contents thereof which are true to my own knowledge, except as the
matters therein stated to be alleged on information and belief, and as to these matters, I believe it
to be true.

The reason this verification is made by me and not by plaintiff is that the plaintiff
resides in a county other than the one in which I maintain my Office.

The source of my information and the grounds of my belief are communications with
my client and others, papers, reports, and investigation contained in the file.

Dated: Westbury, New York
February 18, 2021

Noward A. Cheties,

HOWARD A. CHETKOF

 

5 of 5
Case 1:21-cv-01590-LDH-PK Document 1-1 Filed 03/25/21 Page 7 of 10 PagelD #: 10

 

BJ 21-174 To
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
x
BONIQUE BRAITHWAITE-LEWIS, Index No.: 503926/2021
Plaintiff,
-against- VERIFIED ANSWER
BJS WHOLESALE CLUB, INC.,
Defendant.
x

 

The defendant, B’]3 WHOLESALE CLUB, INC., by its attorneys, BRODY,
O’CONNOR & O’CONNOR, ESQS., answering the Verified Complaint herein states upon
information and belief:

FIRST: Defendant denies having knowledge or information sufficient to forma belief
as to the allegations set forth in paragraph marked “1”, and each and every part thereof.

SECOND: Defendant denies the allegations set forth in paragraph marked “2”, except
admits that BJ’"S WHOLESALE CLUB, INC. isa foreign corporation registered to do and doing
business in the State of New York, leaving all questions of fact to the trier of fact and all questions
of law to the Court.

THIRD: Defendant denies the allegations set forth in paragraph marked “3”, and each
and every part thereof.

FOURTH: Defendant denies the allegations set forth in paragraphs marked “4”, “5”,
“6”, “7”, and “8”, except admits that B’S WHOLESALE CLUB, INC. is a lessee of that portion of
the premises comprising the BJ’S in Brooklyn, New York and is the operator of that BJ’S

WHOLESALE CLUB, INC., leaving all questions of fact to the trier of fact and all questions of law
Case 1:21-cv-01590-LDH-PK Document 1-1 Filed 03/25/21 Page 8 of 10 PagelD #: 11

to the Court.

FIFTH: Defendant denies having knowledge or information sufficient to forma belief
as to the allegations set forth in paragraph marked “9”, and each and every part thereof.

SIXTH: Defendant denies the allegations set forth in paragraph marked “10”, and
each and every part thereof.

SEVENTH: Defendant denies having knowledge or information sufficient to form
a belief as to the allegations set forth in paragraphs marked “1 1”, and “12”, and each and every part
thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

EIGHTH: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should be
diminished in the proportion which the culpable conduct and/or contributory negligence and/or
assumption of risk attributable to the plaintiff bears to the culpable conduct and/or negligence which
caused the damages.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

NINTH: Inthe event that plaintiffrecovers judgment against this answering defendant
and it is determined that plaintiffs damages were caused in whole or in part by two or more joint
tortfeasors, then defendant’s liability herein for non-economic loss may not exceed its equitable share
of said damages in accordance with its relative culpability, as provided by Section 1601 ofthe CPLR.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE
TENTH: Plaintiff's recovery, if any, shall be reduced by the amount of any collateral

payments received, in accordance with CPLR Section 4545,
Case 1:21-cv-01590-LDH-PK Document 1-1 Filed 03/25/21 Page 9 of 10 PagelD #: 12

WHEREFORE, defendant, BJ'S WHOLESALE CLUB, INC., requests judgment
dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Northport, New York
February 23, 2021

Yours, etc.

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attomeys for Defendant

By:

 

PATRICIA A. O’CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: BJ 21-174 TO

TO: LEVIN & CHETKOF, LLP
Attomeys for Plaintiff
265 Post Avenue, Suite 290
Westbury, New York 11590
(516) 338-2888
File No.: 37163
Case 1:21-cv-01590-LDH-PK Document 1-1 Filed 03/25/21 Page 10 of 10 PagelD #: 13

AFFIRMATION BY ATTORNEY

The undersigned, an attorney admitted to practice in the Courts of the State of New
York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant has
read the foregoing Verified Answer and knows the contents thereof; that the same is true to the
affirmant’s knowledge, except as to the matters therein stated to be alleged on information and belief:
and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and not
by the defendant is that defendant does not reside in the County in which the affirmant maintains an
office.

The grounds of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations and
conferences had with the defendant.

The undersigned affirms that the fore going statements are true under the penalties of
perjury.

Dated: Northport, New York
February 23, 2021

 

PATRICIA A, O>CONNOR
